Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species I in the reply filed on 7/19/22 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 9, “to receive a second shaft” is indefinite because claim 1, line 3, cites “to receive a shaft of a device” clearly states only one shaft, not plurality of shafts. 
	Claim 2, line 1, “wherein at least one of the grooves” should be changed to ---wherein at least one of the plurality of grooves--- for clarification.
	Claims 2-12 are rejected as depending on rejected claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 3,588,154 to Voight.
	Voight teaches an adapter comprising a housing (18) and a shaft receiving port (opening in the housing) defined in the housing and configured to receive a shaft (10, 14) of a device.  The shaft receiving port defines a plurality of grooves (32,34,47,36) arranged around the shaft receiving port and extending at least partway along the shaft receiving port.  The plurality of grooves comprises a set of first groove (32) and a set of second grooves (36).  Wherein at least one of the first grooves is different from at least one of the second grooves.  The first grooves are arranged to receive a first shaft (10) that has a first pattern of splines (12) disposed along the first shaft to fit into the first grooves and the second grooves are arranged to receive a second shaft (14) that has a second pattern of splines (16) along the second shaft to fit into the second grooves.  Wherein at least one of the plurality of grooves is one of the first grooves and also one of the second grooves. The at least one of the first grooves has a different cross-sectional shape from the at least one of the second grooves.  The at least one of the first grooves extends a different distance along the shaft receiving port from the at least one of the second grooves.  The number of first grooves is different from the number of second grooves.  The at least one of the first grooves has a first cross-sectional shape along a first portion of the least one of the first grooves and a second cross-sectional shape, different from the first cross-sectional shape, along a second portion of the at least one of the first grooves.  Wherein at least one of the first grooves comprises a first stop (45) partway along a length of the at least one of the first grooves and a second stop (26) at an end of the length of the at least one of the first grooves.  The first grooves are disposed uniformly around a circumference of the shaft receiving port. 


    PNG
    media_image1.png
    905
    914
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 7,757,424 to Follmar
US Patent # 8,944,399 to Sutherland et al.
US Patent # 5,231,785 to Roberts
US Patent # 5,632,568 to Fechter
US Patent # 3,992,120 to Recker
US Patent # 6,241,616 to Lightcap
US Patent Application Publication # 2009/0253521 to Arden et al.
The cited references above teach the male and female connections. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        7/29/22